Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "poly(meth)acrylic" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. The claim should be dependent on claim 3 that first specifies poly(meth)acrylic acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara et al. (US 2016/0156024).
Regarding claims 1 and 10, Kinpara discloses a binder and use of said binder for a nonaqueous electrolyte secondary battery electrode (see abstract) comprising: 
a copolymer of a vinyl alcohol and an alkali metal-neutralized product of ethylenically unsaturated carboxylic acid (see paragraphs [0026]-[0030]); and 
at least one of poly(meth)acrylic acid and an alkali metal-neutralized product of poly(meth)acrylic acid (see paragraphs [0060] and [0197]; see also paragraphs [0041]-[0061]).
As Kinpara discloses choosing from a finite number of identified, predictable solutions i.e., poly(meth)acrylic acid as dispersant, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 2, Kinpara discloses a binder for a nonaqueous electrolyte secondary battery electrode according to claim 1, wherein a copolymer composition ratio of the vinyl alcohol to the alkali metal-neutralized product of ethylenically unsaturated carboxylic acid in the copolymer is 95/5 to 5/95 in terms of molar ratio (see paragraph [0030]).

Regarding claim 3, Kinpara discloses a binder for a nonaqueous electrolyte secondary battery electrode according to claim 1, wherein the alkali metal-neutralized product of ethylenically unsaturated carboxylic acid is an alkali metal-neutralized product of (meth)acrylic acid (see paragraph [0031]).

Regarding claim 4, Kinpara disclose a binder for a nonaqueous electrolyte secondary battery electrode according to claim 1, wherein a mass ratio of the copolymer to a total mass of the poly(meth)acrylic acid and the alkali metal-neutralized product of poly(meth)acrylic acid overlaps the range 95/5 to 30/70 (see paragraphs [0031] and [0073]).
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 5, Kinpara discloses an electrode mixture for a nonaqueous electrolyte secondary battery comprising an electrode active material, a conductive assistant, and the binder for a nonaqueous electrolyte secondary battery electrode according to claim l (see abstract and paragraphs [0026]-[0030, [0060] and [0197])

Regarding claim 6, Kinpara discloses an electrode mixture for a nonaqueous electrolyte secondary battery according to claim 5, wherein a content of the binder is 0.5 to 40 parts by mass, based on a total of 100 parts by mass of the electrode active material, the conductive assistant, and the binder (see paragraph [0029].

Regarding claim 7-9, Kinpara discloses an electrode for a nonaqueous electrolyte secondary battery produced using the electrode mixture for a nonaqueous electrolyte secondary battery according to claim 5 (claim 7) (see paragraphs [0041]-[0061]); 
nonaqueous electrolyte secondary battery comprising the electrode for a nonaqueous electrolyte secondary battery according to claim 7 (claim 8) (see paragraph [0119]);
an electrical device comprising the nonaqueous electrolyte secondary battery according to claim 8 (claim 9) (see paragraph [0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721